Citation Nr: 1506611	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for syncope, to include as secondary to bipolar disorder.

3. Entitlement to service connection for residuals of a right arm fracture, to include as secondary to syncope and bipolar disorder.

4. Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to September 2002, with additional inactive service with the U.S. Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of  February 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran testified before the Board at a November 2009 hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the November 2009 hearing is no longer employed at the Board.  The Veteran was so informed in August 2014 and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2014).  However, as the Veteran did not respond to the August 2014 notification, the instant appeal has been reassigned to the undersigned VLJ for appellate consideration.

This case was brought before the Board in January 2010, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issue of entitlement to service connection for shin splints is addressed in the REMAND portion of the decision below and is again REMANDED to the AOJ.

FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic disability resulting in low back pain at any point during the appeal period.

2. The Veteran has not been diagnosed with a chronic disability resulting in syncope (fainting, passing out) at any point during the appeal period; such symptomatology has not been associated by competent medical evidence to the Veteran's service-connected bipolar disorder.

3. A right arm fracture, or any chronic residuals thereof, was not manifest during active military service; any current residuals of a right arm fracture are not otherwise etiologically related to such service or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1. A chronic low back disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2. A chronic disability resulting in symptoms of syncope was not incurred in or aggravated by active military service and is not proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3. A right arm fracture, or residuals thereof, was not incurred in or aggravated by active military service and is not proximately due to nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate her claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in her possession and has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  To the extent post-service treatment records are missing from the Veteran's period of service with the Army Reserve, VA exhausted all attempts to obtain these records, and informed the Veteran of its attempts and invited her to submit any records in her possession.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent private treatment records have not been associated with the claims file, the Board notes that VA requested the Veteran provide the appropriate medical release(s) to allow VA to obtain these records.  See, e.g., March 2010 notice letter.  To date, the Veteran has not provided the required releases; therefore, the absence of these records should not prevent adjudication of the Veteran's claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

A VA examination was not provided in conjunction with the Veteran's service connection claims, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that she suffers from a chronic disability resulting in low back pain and syncope, or that her right arm fracture is secondary to her service-connected bipolar disorder.  As she is not competent to independently provide evidence of a diagnosis or etiology of a condition, the record is silent for a current disability and/or association with a service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).




Low Back Disability, Syncope

The Veteran claims service connection for a low back disability and syncope, or a disability resulting in symptoms of fainting or passing out..  The Veteran testified that she has suffered from low back pain since her period of active service, which she believes is due to trauma associated with multiple parachute jumps.  She also testified that her service-connected bipolar disorder has caused her to faint or pass out on multiple occasions. 

Initially, the Board observes that while VA treatment records support the Veteran's claims of chronic low back pain, the competent medical evidence of record fails to indicate objective evidence of a diagnosis of a chronic low back disability or a disability resulting in fainting or passing out.  Significantly, a February 2013 VA examination found a normal orthopedic physical examination of the lumbar spine.  Further, while there are extensive mental health treatment records associated with the claims file, there is no indication the Veteran's bipolar disorder results in fainting or passing out.

The Board acknowledges the Veteran's subjective complaints of low back pain.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  In sum, there is no objective evidence to establish a current disability.

To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  There being no objective evidence of a chronic low back disability or a disability resulting in symptoms of syncope, the Board finds the preponderance of the evidence is against these claims of service connection.  As such, the benefit of the doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

Residuals of a Right Arm Fracture

The Veteran also claims service connection for residuals of a right arm fracture, either as directly related to active service or as secondary to her service-connected bipolar disorder.  In this regard, the Veteran testified that her bipolar disorder caused her to faint, breaking her arm in the resulting fall.  

With regards to direct service connection, the Board notes the Veteran's right arm fracture occurred in approximately February 2005, over two years following her separation from active duty service.  Regarding this theory of entitlement, the Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from an injury (but not disease) incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  While the Veteran was service with the Army Reserve at the time of her right arm fracture, there is no evidence, nor assertion, that she was serving on a period of ACDUTRA or INACDUTRA at the time.  As the Veteran was not serving a period of active duty, ACDUTRA or INACDUTRA at the time of her injury, service connection is not warranted on a direct basis.

With regards to secondary service connection, service connection may be established for a disability that is either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that, despite the Veteran's testimony, there is no competent medical evidence linking her fractured right arm to her service-connected bipolar disorder.  As discussed above, there is no objective evidence indicating her bipolar disorder causes her to faint or pass out.  Further, an April 2005 VA mental health clinic note indicates the Veteran reported that she fractured her arm attempting to evade children while roller-skating.  There was no report at the time that she fainted or passed out due to bipolar disorder.

As a final note, the Board observes that records from Cooper Hospital related to treatment received immediately following the Veteran's right arm fracture have not been obtained.  To this end, the Veteran has not provided the necessary medical releases to allow VA to obtain these records.  To the extent these records may have supported the Veteran's claim regarding the cause of and circumstances surrounding the Veteran's right arm fracture, the Board is unable to review them in conjunction with the instant appeal.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.")

In sum, there is no competent evidence linking the Veteran's right arm fracture, or residuals thereof, to a service-connected disability.  Further, as this injury occurred outside a period of active duty, ACDUTRA or INACDUTRA, service connection is not warranted on a direct basis.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a right arm fracture, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a low back disability is denied.

Service connection for syncope is denied.

Service connection for residuals of a right arm fracture is denied.





REMAND

The Veteran asserts service connection for bilateral shin splints as directly related to her period of active service.  The Board notes that VA treatment records generated during the appeal period note a diagnosis of shin splints.  See, e.g., August 2009 VA treatment record.

The Veteran was provided a VA examination in February 2013, which also provided a diagnosis of bilateral shin splints.  The VA examiner provided a negative etiological opinion, based primarily on a lack of diagnosis of shin splints at service separation.  However, the Board notes that service connection is warranted for a condition diagnosed after service if the medical evidence indicates the disability was incurred during service.  See 38 C.F.R. § 3.303(d) (2014).  In this regard, the VA examiner did not address the Veteran's primary assertion, namely that her bilateral shin splints are the result of trauma incurred during multiple parachute jumps.  Furthermore, as service connection has been awarded for bilateral plantar fasciitis, the record raises the issue of secondary service connection.  As such, remand is necessary to obtain an addendum opinion regarding direct and secondary service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the February 2013 VA examination.  If this VA examiner is not available, the claims file should be forwarded to another examiner with the appropriate medical expertise, scheduling the Veteran for an additional physical examination if necessary.  The entire claims file must be reviewed in conjunction with this REMAND, and any clinically indicated tests and consultations should be accomplished.  Following a review of the claims file, and physical examination of the Veteran if necessary, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that the Veteran's current bilateral shin splints had an onset or are otherwise etiologically related to her period of active service, from October 1997 to September 2002.  In offering this opinion, the examiner must address the Veteran's assertion that this condition is due to trauma associated with multiple parachute jumps.

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current bilateral shin splints are either proximately due to or aggravated (chronically worsened beyond normal progression) by her service-connected bilateral plantar fasciitis?  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be offered for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


